ICJ_094_LandMaritimeBoundary_CMR_NGA_2002-10-10_JUD_01_ME_05_FR.txt. 488

OPINION INDIVIDUELLE DE M. LE JUGE PARRA-ARANGUREN
{Traduction ]

Le dispositif de l'arrêt doit uniquement répondre aux conclusions des
Parties.

1. Jai voté en faveur du dispositif de l’arrêt, à l'exception du point
V C), mais cela ne signifie pas que je partage en tous points le raisonne-
ment que la Cour a suivi pour arriver à ses conclusions.

2. J'ai voté contre le point V C) du dispositif de l'arrêt, dans lequel la
Cour:

«Prend acte de engagement pris à audience par la République
du Cameroun, par lequel celle-ci affirme que, «fidèle à sa politique
traditionnellement accueillante et tolérante», 2lle «continuera à assu-
rer sa protection aux Nigérians habitant la péninsule [de Bakassi] et
[à] ceux vivant dans la région du lac Tchad.»

3. Les raisons de mon vote négatif sont les suivantes.
4. Très récemment, le 14 février 2002, la Cour s’exprimait ainsi:

«La Cour rappellera le principe bien établi selon lequel elle a «le
devoir de répondre aux demandes des parties telles qu’elles s’ex-
priment dans leurs conclusions finales, mais aussi celui de s’abstenir
de statuer sur des points non compris dans lesdites demandes ainsi
exprimées» (Droit d'asile, arrêt, CI J. Recueil 1950, p. 402). Si la
Cour ne peut donc pas trancher des questions qui ne lui ont pas été
soumises, en revanche la règle non ultra petita ne saurait l'empêcher
d'aborder certains points de droit dans sa motivation.» (Mandat
d'arrêt du 11 avril 2000 ( République démocratique du Congo c. Bel-
gique), C.I.J. Recueil 2002, p. 18-19, par. 4.)

5. Nile Cameroun ni le Nigéria n'ont prié la Cour, dans leurs conclu-
sions, de prendre acte de l’engagement pris par le Cameroun lors des
audiences, à savoir qu’il «continuera à assurer sa protection aux Nigé-
rians habitant la péninsule [de Bakassi]». Par conséquent, je suis d’avis
que la Cour aurait dû s'abstenir de prendre acte d’un tel engagement
dans le dispositif de son arrêt, même si elle peut en faire état dans
l’exposé de ses motifs, comme elle l’a fait au paragraphe 317 de l’arrêt.

(Signé) Gonzalo PARRA-ARANGUREN.

189

 
